IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMES D. SCHNELLER, FRIENDS OF            : No. 174 EM 2016
JIM SCHNELLER FOR CONGRESS,               :
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PHILADELPHIA NEWSPAPERS, INC.,            :
IT'S OWNERS AND EMPLOYEES                 :
WILLIAM BENDER, DELAWARE                  :
COUNTY REPUBLICAN PARTY, PAT              :
MEEHAN FOR CONGRESS PATRICIA A.           :
WECHSLER, ERNEST S. ANGELOS,              :
DONALD ADAMS, TERI ADAMS                  :
DELAWARE COUNTY PATRIOTS,                 :
                                          :
                   Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.